Citation Nr: 0842750	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  04-43 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel








INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1966 to November 1968.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2004 rating decision of the Oakland, CA Regional Office (RO) 
of the Department of Veterans Affairs (VA) that granted 
service connection for hearing loss and denied service 
connection for tinnitus.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2007).

An October 18, 2006 decision of the Board denied service 
connection for tinnitus based essentially on a finding that 
it was not shown that the disability was related to the 
veteran's military service.  However, on April 18, 2005, 
prior to issuance of that decision, a VA otolaryngologist had 
provided an opinion (not associated with the veteran's claims 
file at the time of the decision) which, in pertinent part, 
stated that the veteran had tinnitus which was noise-induced 
and probably related to artillery exposure.  This evidence is 
deemed to have been constructively of record at the time of 
the October 18, 2006 Board decision.  Hence, the October 18, 
2006 Board decision that denied service connection for 
tinnitus was based on a less than complete evidentiary record 
in the matter.

Accordingly, it is the decision of the Board that the October 
18, 2006 Board decision must be, and is, VACATED.

(After the Board undertakes additional development of the 
record, a new decision will be separately issued in the 
matter of entitlement to service connection for tinnitus, and 
will be entered as if the October 18, 2006 Board decision had 
not been issued.)



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


